Citation Nr: 0914631	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling prior to November 6, 2008; and 50 percent disabling 
beginning on November 6, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1958 to 
September 1978.  He received the Combat Infantryman Badge in 
connection with service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted the service connection for PTSD and established an 
initial disability evaluation of 30 percent, effective 
September 18, 2006.  

The Veteran testified before the undersigned at a June 2008 
hearing at the RO.  A transcript of that hearing has been 
associated with the claims folder.

This matter was remanded by the Board in October 2008 for 
further development and adjudication.  In a December 2008 
rating decision, the Appeals Management Center increased the 
rating for PTSD to 50 percent, effective November 6, 2008, 
the date of a VA psychiatric examination.

A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased initial evaluation for the Veteran's 
disability remains on appeal.


FINDINGS OF FACT

1.  For the period from September 18, 2006 through February 
5, 2008, the Veteran's PTSD was manifested by mood and social 
impairments, without impairment in the areas of occupation, 
family relations, judgment, and thinking.

2.  For the period beginning February 6, 2008, the Veteran's 
PTSD has been manifested by deficiencies in the areas of 
work, mood, and family relations without deficiencies in the 
areas of judgment and thinking and without total occupational 
and social impairment.


CONCLUSIONS OF LAW

1. For the period from September 18, 2006 to February 5, 
2008, the schedular criteria for a disability rating in 
excess of 30 percent for PTSD have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2008).

2.  The criteria for a 70 percent schedular rating for PTSD 
have been met since February 6, 2008.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran has been 
afforded two VA psychiatric examinations and sufficient 
medical opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
Veteran's claim.

Initial Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the Veteran's disability 
is also considered.  Consideration must be given to the 
ability of the Veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the 
formula, a 30 percent rating is assigned where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

The extent of social impairment will also be considered, but 
an evaluation will not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV); 38 C.F.R. § 4.125, 4.130 (2008).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

PTSD

On VA mental health treatment in an April 2005, The Veteran 
reported anxiety, sleep disturbances, nightmares about 
Vietnam and social avoidance.  Prior psychiatric treatment, 
with the exception of one consultation with a Vet Center, was 
denied.   His first marriage reportedly ended in 1994 after 
his wife became "super religious" and the Veteran 
"wouldn't do likewise."  He married his second wife in 
March, and they got along well.  He reported "enjoyable" 
self-employment as a cable installer for the past four years, 
with various jobs prior to that.  The provider noted that the 
Veteran was neatly groomed, cooperative, and mildly depressed 
in mood.  His insight was poor, his judgment fair, and his 
cognition in intact.  Thought disorders, suicidal and 
homicidal ideations were denied.  A diagnosis of PTSD was 
made, and a GAF score of 70 was assigned.

At his June 2006 hearing, the Veteran testified that he was 
not seeking mental health treatment because he disliked 
hospitals and disliked associating with people.  He reported 
that he had lost 15 jobs since his discharge from service due 
to his disposition, including a job at the United States Post 
Office.  Sleep disturbances, including sleeping two or three 
hours per night, were also reported.  He reported that he did 
not argue with his wife because they did not "communicate 
that much" and that his grown children did not come over 
often to see him.  Depression and anxiety were also reported.

A December 2006 letter from the Veteran's daughter described 
the Veteran's volatile personality and his history of 
drinking.  In a January 2007 letter, another of the Veteran's 
daughters also described his volatile personality and 
behavior while they were growing up.

A January 2007 letter from the Veteran's wife described him 
talking, laughing, screaming and crying in his sleep.  She 
stated that he ordered her to get on the floor at night 
should a plane fly over the house, as he believed the "enemy 
is coming."  She also relayed an incident in which the 
Veteran began choking her in his sleep.

At a December 2006 VA psychiatric examination, the Veteran 
reported being hypervigilant, irritable, angry and feeling 
"on edge at all times".  Sleep difficulties, including 
sleeping approximately four hours per night, were reported.  
Avoidance of significant social contacts and triggers such as 
war-related news and violent programming, were also endorsed.  
Current homicidal or suicidal ideations, delusions, 
hallucinations, and panic attacks were denied.  No 
impairments of the Veteran's thought process or communication 
were noted, and he appeared to be able to maintain minimal 
personal hygiene.  Following a review of the Veteran's claims 
folder, a diagnosis of PTSD was made and a GAF score of 68 
was assigned.

In a July 2007 letter, C. L., the Veteran's friend, indicated 
that the Veteran had been "super hyper," emotionally 
unstable, fearful at times and had had a "real bad temper" 
since they had met in 1984.  He also stated that the Veteran 
was unable to maintain a sensible conversation.

A November 2008 VA psychiatric examination reflects the 
Veteran's complaints of anxiousness, nervousness, fatigue, 
and feelings of worthlessness.  He reported continued social 
isolation, and that he now worked part-time as a cable 
installer because he did not "feel like" working as much as 
he did previously.  However, he indicated that his PTSD 
symptoms did not impact his employment.  Communication with 
his wife was self-limited, as he feared what he would say.  
Panic attacks were reported.  The Veteran stated that he had 
not been seen for mental health treatment since 2005 as he 
felt the treatment was ineffective.  

The November 2008 examiner noted that the Veteran was neatly 
groomed, oriented, cooperative, and friendly with a depressed 
mood.  His insight was noted to be poor, his judgment fair 
and his cognition intact with no evidence of a thought 
disorder present.  Homicidal ideations, delusions and memory 
difficulties were denied.  He reported suicidal thoughts two 
weeks previously but did not act on those thoughts and did 
not have current suicidal ideation.  

Following a review of the claims folder, a diagnosis of PTSD 
was made and a GAF score of 55 was assigned.  The examiner 
found that the Veteran's depression had increased, which had 
concurrently lowered his motivation and caused him to reduce 
his workload from five to six days per week to three days for 
the last month.  It was noted that more and more the Veteran 
was not going to work.  He experienced frequent bad moods and 
irritability with restlessness.  The Veteran reported that 
approximately twice a month he would experience episodes of 
not wanting to talk to anyone for two or three days.

Analysis

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The examiner who conducted the November 6, 2008, VA 
examination found that the Veteran's disability had undergone 
an increase in the previous eight to nine months.  At the 
examination the Veteran was reported to have deficiencies in 
the areas of work, family relations and mood.  The examiner 
did not report whether there were deficiencies in the area of 
work, presumably because the Veteran had not attempted 
schooling.  The examiner also indicated that judgment was 
only fair, and that there were impairments in thinking, 
inasmuch as the Veteran had recently contemplated suicide.

While the examiner provided a GAF only indicative of moderate 
impairment, he described deficiencies in most of the areas 
needed for a 70 percent rating.  Bowling.  The examiner's 
description of these deficiencies as being present for 
approximately eight to nine months is consistent with the 
Veteran's testimony at the June 2008 hearing.  Resolving 
reasonable doubt in the Veteran's favor and taking into 
account the provisions of 38 C.F.R. §§ 4.7, 4.21; the Board 
finds that a 70 percent rating has been warranted since 
February 6, 2008.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

A 100 percent rating has not been warranted at any time 
because the Veteran has maintained relationships with family 
members and has remained employed at least part time.  Hence, 
the evidence is against a finding of total occupational and 
social impairment.

The symptoms listed in the criteria for a 50 percent 
evaluation for a psychiatric disability are not intended to 
serve as an exhaustive list, but as examples of the type of 
symptomatology that would warrant that evaluation, but 
without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. at 442.  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria 
the appropriate equivalent rating will be assigned.  Id.

Prior to February 6, 2008, PTSD was manifested by sleep 
difficulties, nightmares, and anxiety.  Mood impairments were 
noted in his examinations and detailed in his daughters' 
letters. Hallucinations, panic attacks, and suicidal or 
homicidal ideations were not reported to be present.  His 
judgment and thinking were consistently reported to be 
intact.  He reported "enjoyable" self-employment as a cable 
installer and a recent marriage.  No evidence was presented 
suggesting that the Veteran suffered from impairments in 
judgment, thinking, or in his occupation.  His GAF scores 
ranged between 68 and 70 during this period, suggesting no 
more than mild impairment.  See DSM IV.  

In short, prior to February 6, 2008, the Veteran's symptoms 
did not approximate the criteria for an evaluation in excess 
of 30 percent.



Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by impairment in 
occupational and social functioning as described above.  The 
rating criteria contemplate these impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in making these determinations.  38 U.S.C.A. 
§ 5107(b).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 70 percent for PTSD, 
effective February 6, 2008, is granted.

Entitlement to an initial rating in excess of 30 percent for 
PTSD, prior to February 6, 2008, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


